 ELECTRICAL WORKERS IBEW LOCAL113 (PRIDEELECTRIC)InternationalBrotherhood of Electrical''Worker's,Local 113 (Pride Electric,Inc.)andDaniel S.Robertson.Case 27-CB-228426 February 1987DECISION AND ORDERBYMEMBERS JOHANSEN, BABSON, ANDSTEPHENSOn 11 July 1986 Administrative Law JudgeRichard J. Boyce issued the attached decision. TheRespondent filed exceptions and a supporting brief,and the General Counsel filed an answering brief,The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs andhasdecided to affirm the judge's rulings, findings,' andconclusions2and to adopt the recommendedOrder.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, InternationalBrotherhood of ElectricalWorkers,Local 113,Colorado Springs, Colorado, its officers, agents,iThe Respondent has excepted to some of the judge's credibility find-ings.The Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrect.Standard DryWall Products,91NLRB 544 (1950), enfd 188 F 2d 362 (3d Cu 1951)We have carefully examined the'record and find no basis for reversingthe findingsIn adopting the judge's finding that Robertson was a management rep-resentative within the meaning of Sec. 8(b)(1)(B) of the Act, we particu-larly rely on the judge's finding that Robertson in fact was authorized toadjust grievances on the job. In this regard, we further note that it is notnecessary for a supervisor to handle "contractual" grievances to be con-sidered an 8(b)(IXB) representative.Elevator Constructors Local I (OtisElevator),281 NLRB 907 fn. I (Sept. 30, 1986),Typographical Union529(flour Publishing),241 NLRB 310, 315 (1979).2The ' Respondent contends, relying ' onNLRB Y. Electrical WorkersIBEWLocal 340, 780 F.2d 1489 (9th Cir 1986), denying enf. 271 NLRB995 (1984), that it did not violate Sec 8(b)(1)(B) by disciplining Robert-son for working for Pride Electric, a nonsignatory employer, because theRespondent neither represents nor has demonstrated an intent to repre-sent the employees of Pride Electric. We adhere to the Board's decisionreported at 271 NLRB 995, and further note that the Supreme Courtgranted the Board's petition for certiorari in that case on 6 October 1986.Finally, in adopting the judge's conclusion that the Respondent's filingof a lawsuit against Robertson to collect the $4000 fine violated Sec8(b)(1)(B),we reject the Respondent's contention that the filing of thelawsuit cannot be an unfair labor practice in light ofBill Johnson's Res-taurants v,NLRB,461,U.S.,731 (1983). InBill Johnson's,the Court ob-served that its holding did not apply to a spit that "has an objective thatis illegal under federal law," and gave as an example "Board orders en-joining unions from prosecuting court suits for enforcement of fines thatcould not lawfully be imposed under the Act " Id at fn 5 We thereforeconclude thatBill Johnson'sdoes not preclude a finding that the Re-spondent's court action is unlawfulLaundry Workers Local 3 (VirginiaCleaners),275 NLRB 697 (1985).39and `representatives,, shall take the action set forthin the Order.A. E. RoybalandAlbert A.Metz, Esqs.,-of Denver, Colo-rado, for the General Counsel.Dennis E. Valentine, Esq. (Brauer & Buescher),of Denver,Colorado, for the Respondent.DECISIONSTATEMENT OF THE CASERICHARD J. BOYCE, Administrative Law Judge. Thismatter was tried in Colorado Springs, Colorado, on 18March 1986,1 based on a complaint2 alleging that Inter-national Brotherhood of ElectricalWorkers, Local 113(Respondent) violated Section 8(b)(1)(B) of the NationalLabor Relations Act (Act) about 12 June, 1985 by assess-ing a disciplinary fine of $4000 against Daniel S. Robert-son, a supervisor for Pride Electric, Inc. (Pride), and,about 25 September 1985, by bringing civil suit againstRobertson to collect the fine.3As is later concluded, after an examination of the rele-vant evidence and applicable legal principles, Respond-ent violated the Act both as alleged and by coincidental-ly expelling Robertson from membership in the Interna-tional Brotherhood of Electrical Workers.1.JURISDICTIONThe parties stipulate that Pride meets specified juris-dictional standards of the National ]Labor RelationsBoard, and thus is an employer engaged in,and affectingcommerce within Section 2(2), (6), and (7) of the Act.II.LABOR ORGANIZATION'Respondent concededly is a labor organization withinthe meaning of Section2(5) of the Act.III.THE ALLEGED MISCONDUCTA. FactsFrom mid-February to about 20 April 1985, Pride wasthe electrical subcontractor in the construction of sevenRoyal Fork restaurants-five in the Denver area, two inColorado Springs. Its complement-about 16 people splitbetween two shifts-spent a week or so at each site, fin-ishing its work there before moving, to the next site. Thecomplement was not represented by any labor organiza-tion.Robertson, hired by Pride in February to serve as itsforeman in this undertaking, was the ranking' person inthe complement at all but one of the sites. He crediblytestified that -his role was "to run the job, to superviseiThis manner of setting forth dates comports with the wishes of theBoard2 The underlying charge was filed on I1 December 1985, and amendedon 21 January 1986, followed by an amended complaint on 26 Februaryand an amendment to the latter at the start of the trial2 Sec 8(b)(1)(B) makes it "an unfair labor practice for a labor organi-zation.to restrain or coercean employer in the selection of hisrepresentatives for the purposes of collective bargaining or the adjust-ment of grievances."283 NLRB No., 8 40DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDthe men," and that he did not work with the tools of theelectrical trade while so doing.4 Similarly, Pride's presi-dent,Margaret Harrison, credibly testified that Robert-son was hired to "run a crew," not to do electricians'work. Both elaborated, convincingly and without refuta-tion, that he possessed sundry specific indicia of supervi-sory authority.Thus, Robertson averred, "it was [his] responsibility totake care of the time . . . to discipline the men and tosettle any grievances that the men had on the job . . . toauthorize overtime as [he] saw fit . . . to give [the jour-neymen] their particular job assignment, and to makesure that their apprentices had enough work to keepthem busy." Robertson added that he transferred em-ployees "from job to job within the project . . . all thetime," that he transferred employees "off the project .. .several times," and that he received a higher wage be-cause of his position.To like effect, Harrison particularized that Robertson"kept track of all of the working hours on the job"; thathe "was in charge of running overtime if it was neces-sary to get the job completed on time"; that, while hedid not-actually hire, he "picked the crew" from amongPride's existing employees; that, although he never dis-charged anyone, outright, he "laid [employees] off fromthe project and sent them into the shop"; that he "hadthe authority" to "fire" anyone showing a "blatant disre-gard for safety"; and that, "if somebodycame to himsick or injured or just . . . plain didn't want to work, hehad the authority to allow them to leave the job or todismiss them at that point."Robertson did not belong to Respondent at any rele-vant time. He was a member, however, of a sister local,ElectricalWorkers Local No. 68, through March 1985,afterwhich he apparently resigned. He obtained the jobwith Pride by pursuing a newspaper advertisement, andwithout being cleared through the hiring halls of theseor any other labor organizations. He left Pride on itscompletion of the Royal Fork projects in April.On 29 March 1985, three officials of Respondent vis-ited the Colorado Springs site where Pride was then en-gaged. One of the three, Lyndon Zak, a member of itsexecutive board and an acting hiring hall dispatcher, hada brief exchange with Robertson, asking him if it was "aunion job" and if he was "a union member." Robertsonanswered no to the first question; and, in response to thesecond, presented his Local No. 68 membership cardshowing his dues to be paid through March. Zak and hiscompanions then confronted other of Pride's employees."They sail;" according to Zak, "that they were all ap-prentices . .. or helpers." Zak added, "There was onlyone there that had any kind of registration with the stateelectrical board."Later on 29 March, Zak broughtinternalunioncharges against Robertson by means of a letter to Re-spondent stating:I,'L. J. Zak, Card No. D-315891,amember ofLocal Union # 113, IBEW, hereby prefercharges4 The record indicates that Robertson sometimes wore a tool belt Hetestified that this was "so that someone else could use [his] tools "against Brother Daniel S. Robertson, Card no. D-105787, member of Local Union No. 68, I.B.E.W.,whose last known mailing address is 1530 SheridanAvenue, Denver, CO for violation of the following:AGREEMENT-Article All-Section-All-Sub-section-AllBY-LAWS-Article XIV-Section-I1CONSTITUTION Article XXVII-Section-l-Subsection 5, 6 & 17The violation occurred on March 29, 1985, at ap-proximately 9:55A.M., at King's Table/RoyalFork, 3020 E. Platte Avenue, Colorado Springs,Colorado 80909.The violation occurred as follows:Iwent in and foundDaniel S.Robertson workingwithout a clearance from Local Union # 113,I.B.E.W. and working three (3) apprentices. Ap-prenticeswere not members of any Locals.Respondent informed Robertson of the chargesagainsthim by letter dated 9 May, enclosing- a copy of Zak'sletter and advising him to appear before its trial board on12 June at5:30 p.m. to answer them.The trial board convened on 12 June as scheduled, andinformed Robertson of its decision by this letter, dated24 June:Pleasebe advised the Executive Board,sitting asthe Trial Board of Local Union # 113, IBEW onJune 12, 1985, after due consideration of the evi-dence presented has acted upon the charges filedagainst you by Brother Lyndon J. Zak.Violationof the I.B.E.W. Local Union #113,Agreement:1.All Articles All Sections; Decision of guilty andassessed$1,000.00 for this violationViolation of the I.B.E.W. Constitution:1.Article XXVII, Section 1, Subsection 5; Decisionof guilty and assessed $500.00 for this violation.2.Article XXVII, Section 1, Subsection 6; Decisionof guilty andassessed$1,000.00 for this violationand expulsionfrom the I.B.E.W.3.Article XXVII, Section 1, Subsection 17; Deci-sion of guilty andassessed$500.00 for this violationViolation of the IBEW Local Union #113, By-Laws:1.Article XVI, Section 11; Decision of guilty andassessed$1,000.00 for this violationThe total assessments levied [on] you for the aboveviolations amount to $4,000.00 plus expulsion fromthe International Brotherhood of ElectricalWork-ers.You are hereby notified of your right of appeal ofthe above findings as described in Article 27, Sec-tion 12-15 of the IBEW Constitution. ELECTRICAL WORKERS IBEWLOCAL 113 (PRIDE ELECTRIC)On 25 September 1985, Respondent brought suitagainstRobertson in Denver County to collect the$4000,plus interestand costs. The complaint alleges thatthe claim arose from "the following event or transac-tion":The Defendant worked for and was employed by acontractor in violation of the collective bargainingagreement; Article XIV, Section 11 of the By-Lawsof the International Brotherhood of ElectricalWorkers, Local 113 ("IBEW, Local 113") and Arti-cleXXVII, Section 1, Subsections 5, 6 and 17 ofthe Constitution of the International Brotherhood ofElectricalWorkers ("IBEW" ): Defendant was obli-gated and bound by the collective bargaining agree-ment, IBEW, Local 113 By-Laws and IBEW Con-stitution at the time of these events as a result of hismembership in IBEW and his work and employ-ment within the area of jurisdiction of IBEW, Local113 in accordance with the By-Laws and Constitu-tionwhich placing [sic] him under the jurisdictionof IBEW, Local 113.The trial was to be held on 8 April 1986. The "agree-ment" the trial board found Robertson to have violatedin totality ("All Articles All Sections") is the collective-bargaining contract between Respondent and the South-ern Colorado Chapter of the National Electrical Con-tractorsAssociation. It provides, among other things,that "the Union shall be the sole and exclusive source ofreferral of applicants for employment," and that an em-ployer is to have no more than one apprentice for fromone to three journeymen, and no more than two, appren-tices, for from four to six journeymen.Those subsections of article 27, section 1, of the consti-tutionRobertson was found to have violated providethat a member "may be penalized" for:(5)Engaging in any act or acts which are contraryto the member's responsibility toward the I.B.E.W.,or any of its [Local Unions], as an institution, orwhich interferewith the performance by theI.B.E.W. or a L.U. with its legal or contractual ob-ligations.(6)Working for, or on behalf of, any employer, em-ployer-supported organization, or other union, orthe representatives of any of the foregoing, whoseposition is adverse or detrimental to the I.B.E.W.(17)Working for any individual or company de-clared in difficulty with a 'L.U. or the I.B.E.W., inaccordance with this Constitution.That section of article 14 of the bylaws found to havebeen violated -states:Sec. 11. The handling of jobs for unemployed mem-bers shall be under the full supervision and directionof the Business Manager. He shall devise suchmeans asare considered practical and fair in distrib-uting available jobs to qualified members. Members41'violating any rule or plan established shall be penal-ized as decided by the Executive Board.B. Conclusions ,The testimony of Robertson and Margaret Harrison,previously detailed and credited, establishes that Robert-son's duties required that he exercise substantial amountsof independent judgment in handling Pride's employees.The conclusion necessarily follows that he was a super-visor as defined by Section 2(11) of the Act.5The Board takes the view that "persons who are su-pervisorswithin the meaning of the Act are employerrepresentatives within the meaning of Section 8(b)(1)(B)"even if not "actually vested with authority to act for.[their]employer in collective bargaining or the adjust-ment of grievances."6 It reasons that "such individualsform the logical `reservoir' from which the employer islikely to select his representatives for collective, bargain-ing or grievance adjustment,"7A union consequently violates Section 8(b)(1)(B),under Board law, when it visits disciplinary sanctions ona supervisor-member "unlessthe offense occasioning thediscipline involves a matter purely of internal union ad-ministration, unrelated, either directly or indirectly, toany dispute between the union and the employer," orunless the "supervisor-member is disciplined after he hasengaged in morethan a minimalamount of rank-and-filework during a strike."8 By matters of internal,union ad-ministration, the Board contemplates such things as "fail-ing to pay . . . union dues or ... disturbing a unionmeeting."9Further, the Board reads the word "grievances" inSection 8(b)(1)(B)-and in the Section 2(11) definition ofsupervisors-to embrace employee grievances unrelatedto collective bargaining.'10 Thismeans,the so-called res-ervoir doctrine aside, that a supervisor who deals withemployee complaints or problems relating to job assign-ments,time off, etc., is an 8(b)(1)(B) grievance adjust-er.11The foregoing principles apply regardless of the exist-ence of a collective-bargaining relationship. 12Applying the reservoir' doctrine to the situation athand, Robertson, as a supervisor, was a management rep-resentative under Section 8(b)(1)(B). Respondent's acts offining him and expelling him from membership in the5E.g ,ElectricalWorkers IBEW Local 340 (Hulse Electric),273 NLRB428, 438 (1984),ElectricalWorker. IBEW Local 340 (Royal Electric),271NLRB 995, 997 (1984), enf. denied 780 F 2d,,1489 (9th Cir. 1986).6Carpenters Local 14 (Max M, Kaplan Properties),217 NLRB 202(1975). See alsoMusicians (Royal Palm Theatre),275 'NLRB 677, 682 fn 8(1985),Teamsters Local 296 (Northwest Publications), 263NLRB 778, 779fn 6 (1982)7Hulse Electric,supra at 430 fn5;Royal Electric,supra at 997 fn. 5The evolution of the "reservoir doctrine" is traced inFlorida Power &Light v Electrical Workers,417 U S 790, 798-802 (19'74)8Max M. Kaplan Properties,supra at 202 fn 6.8 ,bid10 Royal Palm Theatre,supra at 677 fn 2, 679 fn. 6 and accompanyingtext;Hulse Electric,supra at 430, 434-435,Royal Electric,supra at 997 fn5.11 Ibid12Royal Palm Theatre,supra 680-681,Hulse Electric,supra at 440-441,Royal Electric,supra at 1001-1002. 42DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDparent international did not involve 'a matter of internalunion administration, moreover; nor were they promptedby his doing rank-and-file work during a strike. The fine,the expulsion, and the court action to collect the finetherefore violated, Section 8(b)(1)(B) as alleged. 13Alternatively, given the credited testimony of Robert-son and Harrison, respectively, that he was responsiblefor "settl[ing]anygrievances that the men had on thejob," and that, "if somebody came to him sick or injuredor just ... plain didn't want to work he had the author-ity to allow them to leave the job," Robertson in factwas authorized to adjust grievances within Section8(b)(1)(B). The fine, the expulsion, and the lawsuit conse-quently violated that section by this approach, as well.14CONCLUSIONS OF LAWBy fining Robertson $4000 and expelling him frommembership in the International Brotherhood of Electri-calWorkers following a trial board hearing on ,12 June1985, and by suing him on 25 September 1985 to collectthe fine, Respondent in, each instance violated- Section8(b)(1)(B) of the Act.On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed15ORDERThe Respondent, International Brotherhood of Electri-calWorkers, Local 113, its officers,,agents,and repre-sentatives, shall1.Cease and desist from(a)Restraining or coercing Pride Electric, Inc., in theselection of its representatives for the purposes of collec-tive bargaining or the adjustment of grievances by press-ing charges, holding,trial boardhearings,fining, suing tocollect such fines, expelling from, membership in the'3Althoughthe complaint says nothing about Robertson's expulsion,the underlying disciplinary proceeding was fullylitigated.The legality ofthe expulsion therefore is properly on the table.Expulsion in the circum-stances is no less unlawful than is the fineElectricalWorkers IBEW Local323 (Drexel Properties),255 NLRB 1395 (1981), enfd. 703 F.2d-01 (11thCir 1983).14Respondent's argumentis rejectedthat its ignorance of Robertson'ssupervisory status is exonerative.Hulse Electric,supra at 438 fn 24 AlsorejectedisRespondent's contention that, since Robertson-and presum-ably Pride--did not learn about the internal union charges herein, letalone the conduct in issue, until after he had left Pride, that conduct"logically . .cannot coerce Pride" within the purport of Sec.8(b)(1)(B).This ignores the inherently coercive effect of the conduct,prospectively, on Pride's selection of 8(b)(1)(B) representatives, not tomention the untoward diminution of Sec 8(b)(1)(B), particularly in sea-sonal industries,were unions so easily to evade its prohibitionRejected, finally is the defense raised in Respondent's answer (but notmentioned in its brief) that the conduct in issue is outside the 6-monthlimitation period prescribed by Sec 10(b) of the Act Although Robert-son was informed of the charges against him over 6 months before hefiled the present unfair labor practice charge, Respondent did not takethe "unconditional and unequivocal" actions in questionuntilwell withinthe 10(b) periodStage Employees L4TSE Local 659 (Paramount Pictures),276 NLRB 881 (1985),Wisconsin River Valley District Council (Skip)9y En-terprises),211 NLRB 222, 226 (1974)is If no exceptions are filed as provided by Sec 102.46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived forallpur-posesInternational Brotherhood of Electrical Workers, or oth-erwise disciplining Daniel S.- Robertson, or any other su-pervisor or representative of 'Pride Electric acting in thatcapacity, for allegedly violating the provisions of a col-lective-bargaining agreement,Respondent's bylaws, orthe constitution of Respondent's parent international.(b) In any like or related manner restraining or coerc-ing Pride Electric in its selection of representatives forthe purposes of collective, bargaining, or the adjustmentof grievances.2.Take the following affirmative action necessary toeffectuate the purposesof the Act.(a)Rescind the disciplinary action taken against Rob-ertson for working as a supervisor and employer, repre-sentative for Pride Electric, Inc., including the $4000 fineassessedagainst himand his expulsion from membershipin the .parent international; remove from its records allreferences to and evidence of those actions; notify him inwriting that these steps have been taken; and make himwhole for any loss of earnings and-benefits he may havesuffered, and for any travel and other expenses he mayhave incurred, to attend the trial board proceedingagainst himon 12 June 1985.16(b)Withdraw with prejudice the lawsuit filed againstRobertson to collect the fine; or-if judgment adverse tohim has-been entered, cause it to be vacated with, preju-dice; make him whole for all expenses incurred in the de-fense of this suit; and also make him' whole for any lossessuffered and expenses incurred, in the manner set forth inthe preceding paragraph, to attend the trial and any pro-ceeding relating thereto.(c)Return to Robertson, with interest, any moneyscollected from him in satisfaction of the fine.'(d) Reinstate Robertson, -if he wishes, as a member ingood standing of International Brotherhood of ElectricalWorkers.(e)Notify Pride Electric, in writing, that Respondenthas no objection to Robertson's working for it as a su-pervisor and representing it for the purposes of collec-tive bargaining or the adjustment of grievances.(f)Post at itsbusinessoffice and meeting halls copiesof the attached notice marked "Appendix."1S Copies ofthe notice, on forms provided by the Regional DirectorforRegion 27, after being signed by the Respondent'sauthorized representative, shall be posted by the Re-spondent immediately upon receipt and maintained for 60consecutive days in conspicuous places including allplaces where notices to members are customarily posted.Reasonable steps shall be taken by the Respondent toensure that the notices are not altered, defaced, or cov-ered by any other material.16 That Robertson is entitled to be made whole in this manner is estab-lished byLaborers Northern California Council(Baker Co.),275 NLRB278 (1985).14 Interest shall be computed in accordance withFlorida Steel Corp.,231 NLRB651 (1977)18 If this Order is -enforced by a judgment of a United States court ofappeals, the words in the notice reading"Posted,by Order of the Nation-alLabor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board " ELECTRICALWORKERS IBEWLOCAL 113 (PRIDE ELECTRIC)(g) Sign and return to the Regional Director sufficientcopies of the notice for posting by Pride electric,Inc., ifwilling, at all places where notices to employees are cus-tomarily posted.(h) Notify theRegional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.APPENDIXNOTICE To-EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStates GovernmentThe National Labor RelationsBoard hasfound that weviolated the National Labor Relations Act and has or-dered us to post and abide by this notice.WE WILL NOT restrain or coerce Pride Electric, Inc.,in the selection of its representatives for the purposes ofcollective bargaining or the adjustment of grievances bypressing charges,holding trial board hearings,fining,suingto collectsuch fines,expelling from membership inthe International Brotherhood of ElectricalWorkers, orotherwise disciplining Daniel S. Robertson,or any othersupervisor or representative of Pride Electric acting inthat capacity, for allegedly violating the provisions of acollective-bargaining agreement,our bylaws,or the con-stitution of our parent international.WE WILL NOT in any likeor related manner restrain orcoerce Pride Electric in its selection of representativesfor the purposes of collectivebargainingor the adjust-ment of grievances.43'WE WILL rescind the disciplinaryaction taken againstRobertsonfor workingas a supervisor and employer rep-resentative for PrideElectric,Inc.,, includingthe $4000fine assessed against him and his expulsionfrom member-ship in the parent international;WE WILL remove fromits records all references to and evidence of those ac-tions;WE WILL notifyhim in writing that these stepshave been taken;and WE WILL makehim whole for anyloss of earnings and benefitshe may havesuffered, andfor any travel and otherexpenseshe may haveincurred,to attend the trial-board proceedingagainst him on 12June 1985.WE WILL withdraw with prejudicethe lawsuit filedagainstRobertsonto collect thefine; orif judgment ad-verse to him has been entered,WE WILL cause it to bevacated with prejudice; WE WILL make him whole for allexpenses,incurredin the defense of thissuit;andWEWILL also makehim whole for any losses suffered andexpenses incurred,in the mannerset forthin the preced-ing paragraph, to attendthe trial and any proceeding re-lating thereto.WE WILL returntoRobertson,with interest, anymoneys collectedfrom him insatisfactionof the fine.WE WILL reinstate Robertson,ifhe wishes, as amember ingood standing ofInternationalBrotherhoodof ElectricalWorkers.WE WILL notify Pride Electric,inwriting,thatwehave no objection,to Robertson's workingfor it as a su-pervisorand representingitfor the purposes of collec-tive bargainingor the adjustmentof grievances.INTERNATIONAL BROTHERHOOD OF ELEC-TRICAL WORKERS,LOCAL 113